Donald L. Corbin, Judge, dissenting. I must respectfully dissent. I find very little difference between the comments made by the prosecutor in Adams v. State, 263 Ark. 536, 566 S.W.2d 387 (1978), and those made by the deputy prosecutor in the instant case. The remark by the prosecutor here clearly called the jury’s attention to the fact that appellant Phillips had failed to take the stand and testify. The majority has reached the wrong result under existing case law in Arkansas and I would reverse and remand. I believe the better rule to be that of United States v. Hasting, 103 S.Ct. 1974 (1983), where in referring to the holding of Griffin v. California, 380 U.S. 609 (1965), it was held that Griffin error is not prejudicial per se and that the reviewing court has a duty to determine if, absent the prosecutor’s statement, it is clear beyond a reasonable doubt that the jury would have returned a verdict of guilty. The majority believes the Arkansas Supreme Court has declined to follow the rule of Hasting, supra. I believe we should adopt it as it provides adequate protection against self-incrimination. To do so would accomplish the same result in the instant case as the majority has reached.